We are satisfied with the result reached in the courts below, except in one particular. The *Page 504 
principal of the Allen estate was less than $100,000. Only in case "the gross value of the principal of the estate or fund accounted for amounts" to that sum or to more, may the commissions allowed to trustees exceed those to which a sole trustee is entitled. (Code Civ. Pro. sec. 2753; Surr. Ct. Act, sec. 284.) The decree and order appealed from should, therefore, be modified by reducing the commissions therein allowed to the trustees to an amount equal to the commissions allowable to a sole trustee, and the proceedings should be remitted to the Surrogate's Court to determine and apportion such commissions. Otherwise the order and decree should be affirmed, with costs to all parties appearing or filing briefs on this appeal, payable out of the estate.
HISCOCK, Ch. J., HOGAN, CARDOZO, POUND, McLAUGHLIN, CRANE and ANDREWS, JJ.
Ordered accordingly.